Citation Nr: 0026653	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for tinnitus.

2.  Entitlement to an initial compensable disability rating 
for residuals of tympanoplasty, left ear, due to perforation 
of tympanic membrane.

3.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss prior to December 24, 
1998.

4.  Entitlement to a disability rating greater than 20 
percent for bilateral hearing loss from December 24, 1998.

5.  Entitlement to service connection for a left ankle 
condition, either on a direct basis or as secondary to 
service-connected conditions.

6.  Entitlement to service connection for a left hip 
condition, either on a direct basis or as secondary to 
service-connected conditions.

7.  Entitlement to service connection for a back condition, 
either on a direct basis or as secondary to service-connected 
conditions.

8.  Entitlement to an effective date earlier than May 5, 
1993, for the grant of service connection for a left knee 
condition, to include the issue of whether there was clear 
and unmistakable error in a March 1992 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had several years of inactive military service 
with the National Guard from 1978 until 1997, and he served 
on active duty from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  It is necessary to clarify the procedural 
status of this case and the issues on appeal.  

In May 1993, the veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss.  In 
connection with his claim, he underwent VA audiological 
examinations in 1993 and 1994.  Based on the results from the 
VA examinations, a September 1995 rating decision, in 
pertinent part, proposed that the evaluation assigned for the 
veteran's hearing loss be reduced to zero percent.  That 
proposal was effectuated in a June 1996 rating decision.  The 
veteran filed a notice of disagreement in August 1996, 
arguing not only that a reduction in rating was not 
warranted, but that his hearing loss condition had in fact 
worsened.  The statement of the case (SOC) issued to the 
veteran in November 1996 provided him the laws and 
regulations pertinent to rating hearing loss disabilities and 
addressed the claim as both one for an increase and whether 
the reduction in rating was warranted.  He then filed a 
substantive appeal in November 1996.

A January 2000 rating decision restored the 10 percent 
disability rating for hearing loss effective September 21, 
1991, and granted an increase to 20 percent effective 
December 24, 1998.  Therefore, the veteran's appeal as to 
restoration of the previously assigned 10 percent rating has 
been granted in full, and this issue is not before the Board.  
However, his claim as to entitlement to an increased rating 
has not been granted in full because disability ratings 
higher than 20 percent are available under Diagnostic Code 
6100.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the increased rating claim remains before the Board.  Since 
the veteran had perfected his appeal from the initial denial 
of his claim for an increase, the Board will address whether 
he was entitled to a disability rating higher than 10 percent 
prior to December 24, 1998, as well as whether he is entitled 
to a disability rating higher than 20 percent from 
December 24, 1998.  Therefore, the issues on appeal have been 
rephrased as shown above.

The September 1995 rating decision, in addition to proposing 
a reduction in the rating assigned for the veteran's hearing 
loss, as discussed above, also granted service connection for 
tinnitus and residuals of tympanoplasty, left ear, due to 
perforation of tympanic membrane, with assignment of zero 
percent ratings for each condition.  The veteran's notice of 
disagreement in November 1995 included these issues, and a 
statement of the case was issued in January 1996, with a 
substantive appeal received in February 1996.  These claims 
are the subjects of the REMAND herein.

A November 1996 rating decision denied service connection for 
left ankle, left hip, and back conditions, on both a direct 
and secondary basis.  The veteran also perfected his appeal 
as to these claims.  Since his contentions have varied 
between entitlement to direct or secondary service 
connection, and since the RO addressed both theories, the 
Board will do the same.  The issue of entitlement to service 
connection for a back condition is also the subject of the 
REMAND herein.

A September 1994 rating decision, in pertinent part, granted 
service connection for a left knee condition effective from 
May 5, 1993.  In May 1997, the veteran claimed that he was 
entitled to an earlier effective date, in part due to his 
allegation that a March 1992 rating decision was clearly and 
unmistakably erroneous by failing to consider whether service 
connection for a left knee condition was warranted.  The 
claim for CUE is related to the claim for an earlier 
effective date, and both issues are, therefore, before the 
Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).  A July 1998 rating decision 
denied an effective date earlier than May 5, 1993, for the 
grant of service connection for a left knee condition, to 
include a finding that the March 1992 rating decision was not 
clearly and unmistakably erroneous.  Accordingly, the issue 
on appeal has been rephrased as shown above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, when the veteran filed 
the claims for his left ankle, left hip, and back disorders 
in April 1996, he also requested service connection for 
Achilles tendonitis, osteoarthritis, and bursitis.  These 
issues have not been adjudicated by the RO, and they are not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for hearing 
loss is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  Prior to December 24, 1998, the veteran's hearing loss 
was manifested by puretone threshold averages of 66-78 
decibels for the right ear, with speech recognition ability 
of 84-88 percent, resulting in Level "III" hearing for the 
right ear, and puretone threshold averages of 48-58 decibels 
for the left ear, with speech recognition ability of 80-86 
percent, resulting in Level "II" hearing for the left ear.

3.  As of December 24, 1998, the veteran's hearing loss has 
been manifested by puretone threshold averages of 79 decibels 
for the right ear, with speech recognition ability of 70 
percent, resulting in Level "VI" hearing for the right ear, 
and puretone threshold averages of 61 decibels for the left 
ear, with speech recognition ability of 76 percent, resulting 
in Level "IV" hearing for the left ear.

4.  There is no competent medical evidence showing that the 
veteran currently has an ascertainable left ankle or left hip 
disorder, and these claims for direct or secondary service 
connection are not plausible.

5.  The veteran currently has a back disorder, variously 
diagnosed as lumbosacral myositis, disc herniation at L4-5, 
and left L4 radiculopathy, which the medical evidence 
suggests is related to in-service back trauma.  Therefore, 
the claim for direct service connection is plausible, but 
sufficient evidence has not been obtained for correct 
disposition of the claim.

6.  The veteran's original claims for service connection were 
received in October 1991; service connection for a left knee 
disorder was not claimed.

7.  The 1991 and 1992 VA examination reports showed no 
findings concerning the veteran's left knee.

8.  On May 5, 1993, the RO received the veteran's claim for 
service connection for a left knee condition.  A September 
1994 rating decision granted service connection for residuals 
of left knee injury, effective from May 5, 1993.

9.  The veteran did not file a formal or informal claim for 
disability compensation for a left knee condition prior to 
May 5, 1993. 

10.  The veteran has not pointed to any error of fact or any 
error in the application of the law in the March 1992 rating 
decision.



CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his hearing loss is well grounded, and VA has satisfied 
its duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating greater than 10 
percent for the veteran's service-connected bilateral hearing 
loss prior to December 24, 1998, were not met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, and 4.87, Diagnostic Code 6100 (1998 and 
1999).

3.  The criteria for a disability rating greater than 20 
percent for the veteran's service-connected bilateral hearing 
loss from December 24, 1998, are not met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, and 4.87, Diagnostic Code 6100 (1998 and 
1999).

4.  The claims for service connection for a left ankle 
condition and left hip condition, on either a direct basis or 
as secondary to service-connected conditions, are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

5.  The claim for direct service connection for a back 
condition is well grounded, and VA has not satisfied its 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).

6.  A valid claim of clear and unmistakable error has not 
been raised with respect to a March 1992 rating decision.  
38 C.F.R. § 3.105(a) (1999).

7.  There is no legal entitlement to an effective date 
earlier than May 5, 1993, for the grant of service connection 
for a left knee condition.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those 
presented at a personal hearing in 1998; his service medical 
records; lay statements from J.E.C., A.E., and C.I.G.; the 
reports of VA examinations conducted in 1992, 1993, 1994, 
1996, and 1998; private medical records from Roberto Alvarez, 
M.D., Hector Miranda, M.D., Audiology and Aural 
Rehabilitation Center, Eugenio Portela, M.D., Eric Godreau, 
M.D., Jose Colon-Dueno, M.D., Dr. Fortuna, and Hector Santos-
Rivera, M.D.  The evidence pertinent to each issue in this 
decision is discussed below.  

A.  Increased rating for hearing loss

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulty 
hearing; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1993, 1994, and 1998.  There is no indication 
of VA or private treatment records that the RO did not 
obtain.  The veteran has not alleged receiving any VA 
treatment, and he has submitted every private audiogram he 
has undergone.  There is no indication that he has received 
additional treatment from any private physician or facility 
other than the records he submitted.  There is no evidence 
suggesting that there has been a material change in the 
veteran's hearing loss disability since he was last examined.  
There is sufficient evidence to rate the service-connected 
disability fairly.  Therefore, in these circumstances, no 
further assistance to the veteran is required to comply with 
the duty to assist. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  See also VAOPGCPREC 3-00.

The new regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the new regulations.  Therefore, the veteran and his 
representative have not had notice of the new regulations.  
However, the veteran is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

As discussed above, a January 2000 rating decision restored 
the 10 percent disability rating for hearing loss effective 
September 21, 1991, and granted an increase to 20 percent 
effective December 24, 1998.  Since the veteran had perfected 
his appeal from the initial denial of his claim for an 
increase, the Board will address whether he was entitled to a 
disability rating higher than 10 percent prior to 
December 24, 1998, as well as whether he is entitled to a 
disability rating higher than 20 percent from December 24, 
1998.  

1.  Rating prior to December 24, 1998

The objective medical evidence regarding the severity of the 
veteran's hearing loss disorder between the date of his claim 
for an increase in May 1993 (or in the year prior to that 
claim) and the assignment of a 20 percent disability rating 
as of December 24, 1998, consists of the VA examinations 
conducted in July 1993 and December 1994 and the records from 
Doctors Miranda and Portela and Audiology and Aural 
Rehabilitation Center. 

Based on an 88 percent speech recognition score and a 66-
decibel puretone threshold average as shown on VA examination 
in July 1993, Table VI indicates a designation of Level 
"III" for the right ear.  Based on an 86 percent speech 
recognition score and a 48-decibel puretone threshold average 
as shown in 1993, Table VI indicates a designation of Level 
"II" for the left ear.  When applied to Table VII, the 
numeric designations of "II" for the better ear and "III" 
for the poorer ear translated to a zero percent evaluation.  

Based on an 84 percent speech recognition score and a 68-
decibel puretone threshold average as shown on VA examination 
in December 1994, Table VI indicates a designation of Level 
"III" for the right ear.  Based on an 86 percent speech 
recognition score and a 50-decibel puretone threshold average 
as shown in 1994, Table VI indicates a designation of Level 
"II" for the left ear.  Again, when applied to Table VII, 
the numeric designations of "II" for the better ear and 
"III" for the poorer ear translate to a zero percent 
evaluation.  

A letter from Dr. Portela dated in April 1996 indicated that 
comparison of audiograms conducted in June 1981, March 1993, 
and March 1996, showed increased loss of hearing acuity 
bilaterally.  The puretone threshold averages were listed as 
78 decibels for the right ear and 58 decibels for the left 
ear.  Although not known if the same speech testing as used 
by VA was used by Dr. Portela, the speech recognition scores 
were 88 percent for the right ear and 80 percent for the left 
ear, which was consistent with that shown on prior VA 
examinations.  Dr. Portela opined that the veteran had a 
total of 49 percent of hearing impairment.  

In August 1996, the veteran was evaluated at Audiology and 
Aural Rehabilitation Center.  The numerical results from 
audiometric testing were not provided.  However, the graphic 
representation appears consistent with that shown on the 
prior VA examinations.  Puretone threshold averages were 
listed as 73 decibels for the right ear and 56 decibels for 
the left ear.  The same speech testing as used by VA (CNC) 
was not used by Audiology and Aural Rehabilitation Center, 
since it was noted that Rosemblut's list was used.  However, 
the speech recognition scores were 92 percent bilaterally, 
which was noted as "good."  It was also noted that the 
veteran wore hearing aids bilaterally.

In December 1996, Dr. Miranda evaluated the veteran.  
However, audiometric results were not provided. 

As indicated above, ratings must be based on tests conducted 
by state licensed audiologists that include a controlled 
speech discrimination test using Maryland CNC word list.  
38 C.F.R. § 4.85(a) (1999).  Since the records from Doctors 
Miranda and Portela and the Audiology and Aural 
Rehabilitation Center do not indicate that Maryland CNC word 
lists were used when testing the veteran's speech recognition 
ability, those results cannot be used to assign an evaluation 
for his hearing loss for VA purposes.  In other words, 
although the private medical records are relevant, in that 
they demonstrate the history of the veteran's hearing loss 
disorder, they are not pertinent to VA rating criteria.  

Based on the results from the 1993 and 1994 VA examinations, 
the veteran's service-connected hearing loss could have been 
assigned a zero percent disability rating.  38 C.F.R. § 4.85, 
Tables VI and VII (1998 and 1999).  However, the RO chose to 
restore a 10 percent rating based on Dr. Portela's records.  
He cannot, however, be assigned a rating any higher than 10 
percent based on the authorized VA examinations.  Regardless 
of Dr. Portela's opinion that the veteran has 49 percent of 
hearing impairment, the veteran is assigned an evaluation 
according to VA regulations, and the objective audiometric 
results do not show such a level of impairment.

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The provisions of 38 C.F.R. 
§ 4.86(b) do not apply.  The audiometric results in 1993 or 
1994 did not show puretone thresholds of less than 30 
decibels at 1000 Hertz for either ear, with a finding of 70 
decibels at 2000 Hertz.  

The provisions of 4.86(a) do apply to the veteran's situation 
as the audiometric results in 1993 and 1994 showed puretone 
thresholds of 55 decibels or greater in the relevant 
frequencies for both ears.  Under Table VIa, the 1993 results 
of 66 decibels for the right ear indicates category "V" and 
48 decibels for the left ear indicates category "II."  When 
applied to Table VII, the numeric designations of "II" for 
the better ear and "V" for the poorer ear translate to a 10 
percent evaluation.  Under Table VIa, the 1994 results of 68 
decibels for the right ear indicates category "V" and 50 
decibels for the left ear indicates category "III."  When 
applied to Table VII, the numeric designations of "III" for 
the better ear and "V" for the poorer ear again translate 
to a 10 percent evaluation.  Accordingly, use of Table VIa 
does not result in a higher rating.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned 10 percent disability rating was 
appropriate based on the audiometric results.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claim for an increased disability 
rating for his hearing loss prior to December 24, 1998.  

2.  Rating from December 24, 1998

As of December 24, 1998, the veteran's hearing loss 
disability is evaluated as 20 percent disabling.  That was 
the date he underwent VA examination.  Those VA examination 
results are the only objective medical evidence regarding the 
severity of the veteran's hearing loss disorder since 
December 24, 1998. 

Based on a 70 percent speech recognition score and a 79-
decibel puretone threshold average as shown on VA examination 
in December 1998, Table VI indicates a designation of Level 
"VI" for the right ear.  Based on a 76 percent speech 
recognition score and a 61-decibel puretone threshold average 
as shown in 1998, Table VI indicates a designation of Level 
"IV" for the left ear.  When applied to Table VII, the 
numeric designations of "IV" for the better ear and "VI" 
for the poorer ear translate to a 20 percent evaluation.  

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The provisions of 38 C.F.R. 
§ 4.86(b) do not apply.  The audiometric results in 1998 did 
not show puretone thresholds of less than 30 decibels at 1000 
Hertz for either ear, with a finding of 70 decibels at 2000 
Hertz.  

The provisions of 4.86(a) do apply to the veteran's situation 
as the audiometric results in 1998 showed puretone thresholds 
of 55 decibels or greater in the relevant frequencies for 
both ears.  Under Table VIa, the 1998 results of 79 decibels 
for the right ear indicates category "VII" and 61 decibels 
for the left ear indicates category "IV."  When applied to 
Table VII, the numeric designations of "IV" for the better 
ear and "VII" for the poorer ear also translate to a 20 
percent evaluation.  Accordingly, use of Table VIa does not 
result in a higher rating.  

The currently assigned 20 percent disability rating is 
appropriate based on the audiometric results.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claim for an increased disability 
rating for the veteran's hearing loss from December 24, 1998.  

B.  Service connection claims

In April 1996, the veteran filed claims for service 
connection for several conditions, including the left ankle, 
left hip, and back, as secondary to service-connected 
conditions.  At that time, he was service connected for 
hearing loss, residuals of a right ankle injury, residuals of 
a left knee injury, residuals of tympanoplasty for the left 
ear, and tinnitus. 

A letter from Dr. Alvarez dated in April 1996 indicated that 
the veteran had been treated since December 1995 for pain in 
the left knee, ankle, hip, and low back.  The veteran had 
Achilles tendonitis, osteoarthritis, trochanteric bursitis, 
lumbosacral myositis, and left L4-5 disc herniation.  The 
veteran's complaints of pain on the left side of the body, 
including in the leg and knee, were the result of radicular 
pain from the disc herniation. 

In July 1996, the veteran underwent a VA examination.  He 
stated that while playing basketball during service, he had 
sustained trauma to the left knee.  He also reported being 
service connected for residuals of a right ankle fracture.  
He complained of low back pain with radiation to the left 
buttock and hip and left ankle associated with electric shock 
sensations.  Computerized tomography (CT) scan of the lumbar 
spine in March 1996 by Dr. Godreau had shown left paracentral 
disc herniation at L4-5.  The VA examiner concluded that the 
veteran had clinical left L4 radiculopathy, and orthopedic 
examination of the left ankle and hip was negative.  The 
examiner reviewed the claims file and service medical 
records, noting that the service medical records showed no 
complaints or treatment for back pain, including on the date 
that the right ankle fracture was incurred.  It was the 
examiner's opinion that the left L4 radiculopathy and left 
L4-5 paracentral disc herniation were not related to the 
service-connected right ankle or left knee conditions. 

Sensory testing conducted by Dr. Miranda in December 1996 
showed abnormal posterior tibial somato sensory evoked 
potentials due to prolonged peripheral, cervical, and 
cortical potentials bilaterally, suggesting radiculopathy 
versus neuropathy.

In February 1997, the veteran submitted lay statements from 
C.I.G. and A.E.  C.I.G. stated that he and the veteran served 
in the same unit in Saudi Arabia, and he knew the veteran had 
injured his knee and had "been suffering of his back."  
A.E. stated that he and the veteran served together in Saudi 
Arabia, and he knew the veteran had an accident involving his 
knee, after which he complained of back pain.  A.E. also felt 
another reason for the veteran's back pain was that they had 
to sleep in cots for six months.

In July 1997, the veteran submitted a lay statement from 
J.E.C., his former unit commander in Saudi Arabia.  It was 
noted that the veteran incurred a left knee injury during 
recreational activities.  It was J.E.C.'s opinion that the 
veteran's knee problems worsened and he had back pain because 
they slept in combat-type facilities.  

The veteran also submitted another letter from Dr. Alvarez 
dated in June 1997.  It was noted that the veteran reported 
incurring traumatic injuries to the left knee, left hip, 
back, and ankle during service, but the knee was so painful 
that emphasis was placed on the knee when receiving medical 
treatment.  A sworn statement by the veteran's former 
commander corroborated the veteran's history of back pain 
associated with trauma.  Dr. Alvarez initially treated the 
veteran for Achilles tendonitis, left knee patellofemoral 
syndrome, left ankle synovitis, left hip trochanteric 
bursitis, and lumbosacral myositis.  However, it became clear 
with diagnostic testing that the veteran's leg pain was 
associated with the persistent low back pain.  The final 
diagnoses were discogenic disease of the lumbosacral spine 
(left paracentral disc herniation at L4-5 and left L4 
radiculopathy), left knee patellofemoral syndrome, and 
Achilles tendonitis of the left heel.  Dr. Alvarez stated 
that the veteran had been treated for primary disorders of 
the knee, left hip, and left leg, but it was now clear that 
the herniated lumbar disc was causing left leg pain.  Dr. 
Alvarez further stated that it was clear from the veteran's 
history and the sworn statement by his former commander that 
the veteran had suffered a back injury during service which 
needed to be considered as a service-connected disorder.  The 
veteran now had pain in the back, left hip, left leg, left 
knee, and ankle secondary to radicular pain due to the 
discogenic problem.

At a personal hearing in November 1998, the veteran's 
representative argued that there was a "link" between the 
back, hip, and ankle disorders and the service-connected left 
knee disability because they were all incurred at the same 
time during service.  The veteran stated that he was playing 
basketball when he was pushed into a pole.  His left knee 
became swollen after he fell to the ground and was then 
treated.  He alleged that he had pains in other parts of the 
leg and back at that time, but only the knee was treated.  He 
stated that after this incident his back and leg would go to 
sleep and hurt him.  He argued that he kept telling the 
doctors about his back, but they only treated his knee, and 
it was not until he went to a private physician that his 
complaints were adequately addressed. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Generally, the 
Board should consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, he or 
she shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

1.  Left hip and left ankle

The veteran is not entitled to direct or secondary service 
connection for left hip and left ankle conditions because 
there is no medical evidence showing that he has the claimed 
conditions.  As clearly established by Dr. Alvarez, the 
veteran experiences lumbar radiculopathy, which accounts for 
all the left leg related complaints.  In other words, the 
veteran does not have ascertainable left hip and left ankle 
disorders that are separate from the pain he experiences as a 
result of the lumbar disc herniation.  His complaints of left 
ankle and hip pain are symptoms only and do not constitute a 
diagnosed medical disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  There have been no objective 
findings of pathology or abnormalities of the left ankle or 
left hip. 

Incurrence of a chronic disorder during service is not 
factually shown.  The veteran's service medical records 
showed no complaints of or treatment for the left ankle or 
left hip.  The veteran alleges that he has experienced left 
ankle and left hip pain since service; however, there is no 
medical evidence to substantiate his contentions.  Even 
accepting his statements as representative of continuity of 
symptomatology, the fact remains that there is no medical 
evidence showing that he currently has any type of 
identifiable ankle or hip disorder to account for his 
complaints.  Cf. Savage, 10 Vet. App. at 497.  Rather, his 
complaints are due to radiculopathy resulting from his back 
condition.  The veteran is not competent to diagnose his left 
ankle and left hip pain as being indicative of any chronic 
medical disorder.  

Despite the veteran's complaints, there must be a current, 
ascertainable medical disorder in order to warrant service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505.  
Therefore, since the medical evidence does not show current 
left ankle or left hip disorders, the claims for service 
connection, on either a direct basis or as secondary to 
service-connected conditions, are not well grounded.  The 
only evidence indicating that the veteran has left ankle and 
left hip conditions consists of his current statements.  
However, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical diagnosis.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
veteran has not alleged that any medical records exist that 
would tend to show that he has a left ankle or left hip 
condition. 

The presentation of a well-grounded claim is a threshold 
issue.  Since the veteran has failed to present competent 
medical evidence that his claims for direct or secondary 
service connection for left ankle and left hip conditions are 
plausible, the claims must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

2.  Back condition

The veteran currently has a back disorder, variously 
diagnosed as lumbosacral myositis, left L4 disc herniation, 
and left L4 radiculopathy.  He claims that he injured his 
back during service, primarily when he was thrown into a pole 
while playing basketball, which is the same incident wherein 
he incurred his service-connected left knee disorder.  His 
service medical records do not document incurrence of any 
back injuries during service and do not show treatment for 
complaints of back pain.  However, the veteran's evidentiary 
assertions are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, he has 
submitted lay statements corroborating his complaints of back 
pain, allegedly during service, shortly after the left knee 
injury.  

Dr. Alvarez has concluded that the veteran's current back 
disorder is related to the reported in-service trauma.  
Assuming the credibility of this evidence, the claim is 
plausible, and therefore well grounded.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" 
link enough to well grounded claim); see also Hodges v. West, 
13 Vet. App. 287, 291 (2000) (because the only trauma shown 
in the record was the trauma the veteran received during 
service, then the physician's diagnosis of a post-traumatic 
condition is sufficient evidence of nexus).  The Board notes 
that there is no medical opinion indicating that the 
veteran's back condition has resulted from any of his 
service-connected disorders.  However, where one theory or 
basis for service connection is well grounded, in this case, 
a claim for direct service connection, then all possible 
theories for service connection must be considered during the 
merits adjudication.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  Therefore, the claim for secondary service 
connection will be considered when the claim is decided on 
the merits.

The Board concludes that the direct service connection claim 
is not the type of well-grounded claim that is meritorious on 
its own, but rather one that may be capable of substantiation 
with further development of the medical evidence on remand.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (a well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation).  The veteran having 
presented a well-grounded claim, the Department has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. §§ 5103 and 5107 (West 1991); 38 C.F.R. § 3.103 
(1999).  The Board concludes that VA has not satisfied its 
duty to assist the veteran in the development of this claim.  
The record does not contain sufficient evidence to decide his 
claim fairly.  Accordingly, further assistance to the veteran 
is required to comply with the duty to assist, and the claim 
is REMANDED for the development discussed below.


C.  Earlier effective date for service
connection for left knee disorder

Soon after the veteran's separation from service in 1991, he 
filed claims for disability compensation.  He did not file a 
claim for his left knee at that time.  In connection with his 
claims, he underwent VA physical examinations in December 
1991 and January 1992.  He raised no complaints concerning 
his left knee, and a left knee disorder was not diagnosed.  

In May 1993, the veteran filed a claim for service connection 
for a left knee condition.  A September 1994 rating decision 
granted service connection for residuals of left knee injury, 
with a 10 percent rating effective from May 5, 1993, which 
was the date of receipt of claim.  

In May 1997, the veteran requested an earlier effective date 
for the grant of service connection for a left knee 
condition, arguing that a March 1992 rating decision was 
clearly and unmistakably erroneous in that it failed to 
adjudicate such a claim based on information contained in the 
service medical records.  In an October 1998 statement, the 
veteran maintained that the RO had failed in 1992 to rate his 
left knee disorder despite the fact that there was evidence 
of the in-service injury in the service medical records.  In 
his substantive appeal, the veteran argued that the RO's duty 
to assist him when he filed his original claims in 1991 
included considering his service medical records as an 
informal claim. 

At the personal hearing in November 1998, the veteran's 
representative stated that the veteran had gone to the RO to 
file his claims soon after his separation from service.  The 
veteran told his "story" to a claims representative, who 
then filled out the application and asked the veteran to sign 
it.  The representative argued that all issues discussed by 
the veteran were not included on that original claim.  The 
representative maintained that the veteran intended to file a 
claim for his knee in 1991 and thought that he had done so by 
discussing it with a VA claims representative.  It was also 
argued that since the service medical records showed 
treatment for a left knee disorder on numerous occasions, 
that VA's duty to assist included considering those records 
as an informal claim for benefits.

1.  Clear and unmistakable error

As discussed above, the veteran claims that there was clear 
and unmistakable error in a March 1992 rating decision 
because it failed to adjudicate an informal claim for service 
connection for a left knee disorder.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. § 3.105.  Id.  The veteran has one year from 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).

A rating decision of March 1992 adjudicated the claims for 
service connection that the veteran had filed shortly after 
his separation from service in 1991 (hearing loss and right 
ankle).  The veteran was notified in March 1992 of that 
decision and appellate rights.  The veteran did not, at any 
time, disagree with that decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) offered a three-pronged test to 
determine whether CUE was present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If a claimant 
wishes to reasonably raise a CUE claim, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that if true would be CUE on 
its face, the claimant must also give persuasive reasons as 
to why the result of the prior determination would have been 
manifestly different but for the alleged error.  Id.  There 
is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is 
collaterally attacked as in a CUE claim.  Id.

The veteran argues, in essence, that there was sufficient 
evidence of record, as shown in the service medical records, 
to constitute an informal claim for service connection for a 
left knee condition and that the RO failed in its duty to 
assist him by not considering such a claim.  As discussed in 
more detail below, the Board concludes that an informal claim 
was not filed prior to receipt of the veteran's formal claim 
on May 5, 1993.  Also, VA's breach of the duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  The veteran has not alleged that the facts contained 
in the record at the time of the 1992 decision were incorrect 
in any manner.  He has also not alleged that the statutory 
and regulatory provisions in effect at the time of the final 
rating decision were incorrectly applied. This is 
insufficient to support a claim of CUE. 

The Board notes that this is not a situation contemplated by 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein it was 
held that the RO's failure in the duty to assist constituted 
a grave procedural error and the rating decision was 
therefore not final.  In this case, the veteran has not 
referred to records that the RO failed to obtain.  All his 
service medical records were obtained and associated with the 
claims file.  Rather, this situation is similar to that 
discussed in Simmons v. West, No. 98-354 (U.S. Vet. App. Aug. 
30, 2000), wherein it was held that the RO's alleged failure 
to help establish a claim for benefits, in that case by 
providing a VA examination, was not the type of grave 
procedural error that tolled the finality of a rating 
decision.  The veteran argues in this case that the RO failed 
in its duty to examine his service medical records and 
essentially discover any and all potential claims for 
benefits therein.  The RO has no such duty.  Contrary to the 
arguments of the veteran's representative, there is no 
objective evidence indicating that the veteran intended to 
file a claim for his left knee in 1991.  Moreover, the 
representative is incorrect in stating that the service 
medical records showed extensive treatment for the veteran's 
left knee.  In fact, they show treatment on only one occasion 
and, although the veteran complained of knee pain upon 
separation from service, clinical evaluation at that time 
showed no abnormalities. 

Accordingly, the Board finds that the veteran's allegations 
cannot be considered to raise a valid claim of CUE.  In 
essence, he feels that he should have been granted service 
connection for his left knee condition earlier than May 1993.  
However, he has not pointed to any error of fact or any error 
in the application of the law which is such that it would 
compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the veteran has met the 
legal requirements for pleading CUE.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).

2.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (1999).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) 
(emphasis added). 

When the veteran filed his claims for service connection in 
1991, he did not raise a claim concerning the left knee.  
Such a claim was not filed until May 5, 1993, as discussed 
above.  Pursuant to 38 C.F.R. § 3.400, the veteran is not 
entitled to an effective date any earlier than May 5, 1993, 
for the grant of service connection for residuals of a left 
knee condition.  It is undisputed that a formal claim for 
service connection for a left knee condition was filed on 
May 5, 1993.  It is necessary in this case to determine 
whether an informal claim for service connection for a left 
knee condition was received by VA prior to May 5, 1993.  

In 1991, the veteran filed claims for service connection for 
hearing loss and a right ankle disorder.  He did not raise a 
claim concerning his left knee.  In this case, the veteran's 
1991 claims showed no clear intent on his part to request 
entitlement to service connection for a left knee condition.  
The application contained no statements regarding a left knee 
disorder or any allegations that such a condition was 
incurred as a result of the veteran's military service.  
There was, therefore, nothing that VA could construe as 
"evidencing a belief in entitlement" to compensation for a 
left knee condition.  As for the argument that the veteran 
did in fact raise such a claim and a VA employee failed to 
record such in the application, the Board notes that (a) the 
veteran signed the application, which presumably indicates 
some agreement with the information contained therein; (b) he 
did not raise any complaints concerning his knee at the 1991 
or 1992 VA examinations, which he arguably would have done 
had he thought such a claim was for consideration; (c) he did 
not point out to the RO soon after receiving notice of the 
March 1992 rating decision that it had failed to adjudicate a 
pending claim, which, again, he arguably would have done had 
he thought such a claim was pending; and (d) when he did file 
a claim for the left knee in May 1993, he did not state that 
the RO had failed to previously adjudicate this claim, but 
only that his condition was worse and he wanted it evaluated.  
All of these facts weigh heavily in favor of a conclusion 
that the veteran did not intend to file a claim for his left 
knee in 1991.

In connection with his 1991 claims, the veteran underwent VA 
physical examinations in December 1991 and January 1992.  A 
VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(1) (1999).  In this case, the veteran's 
formal claim for compensation for a left knee condition had 
not been allowed, and he had not been granted service 
connection for this disorder.  See Crawford v. Brown, 5 Vet. 
App. 33 35-36 (1993).  Since there had not been a prior 
allowance or disallowance of a formal claim for compensation 
for a left knee condition, VA records could not be accepted 
as an informal claim under 38 C.F.R. § 3.157.  See also 
Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) provides 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted) (emphasis added); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).  
Furthermore, the examination report contained no reported 
history of an in-service left knee injury and no statements 
regarding any problems the veteran was having with his left 
knee.  Therefore, the 1991 and 1992 VA examination reports 
cannot be accepted as an informal claim for benefits.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The service medical records, 
standing alone, did not identify a benefit sought or any 
intention on the part of the veteran to seek service 
connection for a left knee condition.  The veteran is 
arguing, in essence, that the RO should have predicted that 
he wanted to file such a claim based on the service medical 
records.  The mere presence of medical evidence showing that 
the veteran had been, at some time, during service been 
treated for a disorder does not establish an intent on the 
part of the veteran to seek service connection for a 
particular condition.  See Brannon.

Assuming, for the sake of argument, that the veteran's 
service medical records were sufficient to raise an informal 
claim for service connection for a left knee disorder, the 
evidence did not show that he actually had a chronic 
condition in 1991, or 1992 for that matter.  Entitlement to 
service connection requires, among other things, medical 
evidence of a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 1996) 
(table).  Although the service medical records showed 
treatment for residuals of the veteran's left knee injury, it 
was on one occasion only, in July 1991, with a diagnosis of 
"bursitis."  He was merely treated with Motrin and told not 
to exercise or play basketball for two weeks.  The separation 
examination showed no defects concerning the veteran's left 
knee.  The only post-service medical evidence of record (the 
VA examinations) did not show diagnosis of a chronic left 
knee disorder.  The RO could not, by law, grant service 
connection for a left knee disorder in 1992 because there was 
no medical evidence showing that the veteran had such a 
condition.  Even though treated for complaints following a 
left knee injury during service, it was not known in 1992 
that the veteran had any chronic disorder resulting from that 
injury.  

Therefore, after a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for a left knee 
condition at any time before he filed his formal claim on 
May 5, 1993, which was more than one year after his 
separation from active service.  In light of the foregoing, 
the Board concludes that an effective date earlier than 
May 5, 1993, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  In this 
case, the facts are not in dispute, and application of the 
law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis, 6 Vet. App. at 429-30.


ORDER

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss prior to December 24, 1998, is 
denied.

Entitlement to a disability rating greater than 20 percent 
for bilateral hearing loss from December 24, 1998, is denied.

Having found the claims not well grounded, entitlement to 
service connection for left ankle and left hip conditions is 
denied.

The claim of entitlement to service connection for a back 
condition is well grounded; to that extent only, the appeal 
is granted. 

Having found that the veteran failed to comply with the legal 
requirements to plead a claim of clear and unmistakable error 
in a March 1992 rating decision, the appeal is denied.

Entitlement to an effective date earlier than May 5, 1993, 
for the grant of service connection for a left knee condition 
is denied.  


REMAND

A.  Increased (compensable) ratings for
tinnitus and residuals of tympanoplasty

Subsequent to the statement of the case of January 1996, the 
veteran has undergone VA examinations for his ears and has 
submitted additional private treatment records concerning his 
ears.  If the statement of the case was prepared before the 
receipt of additional evidence, a supplemental statement of 
the case will be furnished to the veteran as provided in 
38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1999).  In this case, none of this 
evidence was duplicative of evidence already associated with 
the claims file, and it was certainly relevant to the issue 
of entitlement to higher ratings for these conditions as it 
showed objective findings regarding these disabilities.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), these 
claims are returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

B.  Service connection for back condition

In order to ensure that the Board has a complete record upon 
which to decide the veteran's claim, additional evidentiary 
development is needed.

It is necessary to provide the veteran a VA examination.  
Although Dr. Alvarez has concluded that the veteran's back 
disorder is due to in-service trauma, there is no indication 
that the opinion was based upon review of pertinent medical 
evidence.  It is necessary that a medical professional review 
the claims file, including the service medical records, and 
provide an opinion as to the etiology of any current back 
disorder.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  Although an 
examination was provided in 1996, an opinion was only 
solicited as to the relationship between the veteran's back 
condition and the service-connected disorders, not as to 
direct incurrence, which is the opinion Dr. Alvarez has 
rendered.  Therefore, in order to assure that VA's statutory 
obligation to assist the veteran is fulfilled, an examination 
is required.

Accordingly, these claims are REMANDED for the following:

1.  Request that the veteran provide a 
list of those VA and private medical 
providers who have treated him for his 
back disorder since his separation from 
service in 1991.  Obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
complete treatment records from Dr. 
Alvarez.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159(c) (1999).


2.  After receiving the above records 
and/or providing the veteran an 
appropriate opportunity to submit any 
private records, schedule him for a VA 
examination to evaluate his back 
disorder.  The veteran is hereby advised 
that it is incumbent upon him to submit 
to a VA examination if he is applying for 
VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  If he 
fails to report for a scheduled 
examination, without good cause, his 
claim will be decided based on the 
evidence of record, which may be 
insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b) 
(1999).  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she reviewed the claims folder.  All 
necessary tests should be conducted to 
determine the nature and etiology of the 
veteran's current back condition, and 
the examiner should review the results 
of any testing prior to completion of 
the report.  

After review of the claims file, the 
examiner should render an opinion as to 
the date of onset and etiology of any 
current back disorders.  Is it at least as 
likely as not that a chronic back disorder 
was present during service?  Is it at 
least as likely as not that any current 
back disorder is related to any in-service 
disease or injury?  Is it as likely as not 
that the current back disorder is related 
to any service-connected condition?  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
must also discuss the opinion from Dr. 
Alvarez.  If further testing or 
examination by other specialists is 
warranted to evaluate the condition in 
issue, such testing or examination is to 
be accomplished.

3.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a back disorder, either on a direct 
basis or as secondary to service-
connected conditions, with consideration 
of the additional evidence developed upon 
remand.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  In adjudicating 
the claim, the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

5.  Readjudicate the veteran's claims for 
higher (compensable) initial ratings for 
tinnitus and residuals of tympanoplasty, 
left ear, due to perforation of tympanic 
membrane condition.  In readjudicating 
these claims, the RO should:  

(a) consider whether either the new or 
the old version of the rating criteria 
for tinnitus is more favorable to the 
claim for a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should bear in mind 
that any increased rating assigned 
based on the amended rating criteria 
can only be applied from and after the 
effective date of the amendments to 
the rating criteria.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 34532 (May 30, 
2000).  

(b) review the evidence of record that 
was considered in assigning the 
original disability ratings from 
September 21, 1991, for the veteran's 
tinnitus and residuals of 
tympanoplasty, left ear, due to 
perforation of tympanic membrane 
condition, then consider all the 
evidence of record to determine 
whether the facts show that he was 
entitled to an increased initial 
disability rating for either condition 
at any period of time since he filed 
his claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999) (because the appeal is 
from the initial rating assigned to a 
disability upon awarding service 
connection, consistent with the facts 
found, the rating may be higher or 
lower for segments of the time under 
review on appeal, i.e., the rating may 
be "staged.").

If any benefit sought on appeal remains 
denied, provide the veteran an adequate 
supplemental statement of the case, which 
includes (a) consideration of all medical 
evidence received since the statement of 
the case of January 1996, and (b) both 
the old and the new rating criteria for 
tinnitus.  Allow an appropriate period of 
time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



